Citation Nr: 1631612	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right third finger disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a chest disorder, claimed as arthritis of the chest cavity.  

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a left ankle disorder.  

7.  Entitlement to an increased rating in excess of 20 percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1974, and from July 1975 to March 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran initially requested a hearing before the Board via videoconferencing, but subsequently withdrew that request in an April 2015 written statement.  

The issues of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for bilateral knee and right third finger disorders; service connection for bilateral shoulder, chest, and sleep apnea disorders; and an increased rating in for a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a left ankle disability related to service or any incident or service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  Specifically, the Veteran was notified in a letter dated in April 2012 of the requirements for substantiating a claim.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. § 3.303(a), 3.304 (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The service treatment records contain no notation indicating treatment or diagnosis for left ankle disorder symptomatology during service.  

In June 2011, the Veteran filed a claim "for arthritis in all joints."  As part of this claim, the RO assumed that the Veteran was filing for both an increased rating for his service-connected right ankle disability and service connection for a left ankle disorder. 

In a May 2012 VA medical examination report, the Veteran reported experiencing constant pain after an in-service right ankle injury.  The Veteran did not report experiencing an in-service left ankle injury or any in-service left ankle disorder disability.  After an examination of both ankles, including X-rays, the VA examiner diagnosed degenerative arthritis of the right ankle, but did not diagnose a left ankle disorder. 

The other treatment records written during the pendency of the appeal contain no notation indicating treatment or diagnosis for a left ankle disorder.  

In a September 2012 rating decision, the RO, in part, denied service connection for a left ankle disorder.  After the Veteran filed an October 2012 Notice of Disagreement, the RO issued a March 2013 Statement of the Case, again, in part, service connection for a left ankle disorder. 

In May 2013, the Veteran appealed this claim to the Board by filing a VA Form labelled "Appeal to Board of Veterans' Appeals" (VA Form-9).  On that form, the Veteran marked a box indicating that he wished to appeal all of the issues listed on the March 2013 Statement of the Case.  However, in a written statement attached to the VA Form-9, the Veteran stated that he was not seeking service connection for his left ankle, but rather was seeking only an increased rating for his right ankle.  The Veteran stated that VA had erred when it assumed that he was seeking service connection for his left ankle.  

The Board finds that the preponderance of the evidence weighs against a grant of service connection for a left ankle disorder.  The service treatment records contain no notation suggesting diagnosis or treatment for left ankle disorder symptomatology during service.  Moreover, the Veteran has not submitted any evidence, to include lay statements, indicating that he experienced any in-service left ankle disorder symptomatology.  Most importantly, the record contains no objective medical evidence of a diagnosed ankle disorder during the pendency of the appeal.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board understands that the Veteran most likely is not seeking service connection for a left ankle disorder.  However, as the Veteran marked the box indicating that he wished to appeal the issue on his VA Form-9 and never officially withdrew the claim, the Board had to adjudicate the claim according to VA regulations.  

Accordingly, the claim for service connection for a left ankle disorder must be denied because the first essential criterion for the grant of service connection, competent evidence of the current existence of the disability for which service connection is sought, is not met.  The Board finds that the preponderance of the evidence is against the claim and service connection for a left ankle disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disorder is denied.  


REMAND

The record suggests that all of the Veteran's service treatment records are not associated with the claims file.  For example, the record does not contain service entrance or discharge examination reports for the Veteran's first term of service, or a discharge examination report from the Veteran's second term of service.  

Regarding the Veteran's claim for service connection for a bilateral shoulder disorder, in a May 2013 statement, the Veteran wrote that he was hospitalized for a shoulder injury in the "1980's" at the 2/22 Infantry Battalion Field Aid Station after which he was taken for treatment to the U.S. Air Force Hospital in Wiesbaden, Germany.  An October 8, 1980 service treatment record, already included in the electronic claims file, indicates treatment at the 2/22 Battalion Aid Station for a painful bump on the left shoulder.  The record does not contain any records indicating subsequent treatment at the hospital in Wiesbaden.  The record contains no indication that the RO attempted to obtain outstanding records from that hospital as required by VA regulations.  

Regarding the application to reopen service connection for a bilateral knee disorder, in the May 2013 statement, the Veteran wrote that, while he was stationed at Fort Riley in 1984, he was taken to the Battalion Field Station for the First Squadron, Fourth Calvary Regiment for treatment.  The Veteran stated that he was taken subsequently to the Irwin Army Hospital at Fort Riley for further treatment.  The record contains no indication that the RO attempted to obtain outstanding records from the field station or hospital as required by VA regulations.  

As the record suggests that all available service treatment records may not associated with the claims file, a remand is necessary to attempt to obtain any outstanding records.

Regarding the Veteran's claim for service connection for a chest disorder, the Veteran claims to have experienced pain in the chest wall both during and after service.  In an October 1992 service treatment record, a service examiner diagnosed costochondritis.  A remand is necessary to schedule a VA examination to determine the etiology of any claimed chest disorder.   

Regarding the claim for service connection for sleep apnea, in a November 2014 VA medical examination report, a VA examiner opined that the Veteran's sleep apnea was less likely than not related to service, in part, because an April 1995 service discharge examination report did not document any sleep issues during service.  Having reviewed the file, the Board notes that the only service examination report on file is an April 1975 service enlistment examination report.  The Board further notes that the date on a copy of that report, included in the electronic claims file, is so blurry as to appear to read "April 1995."  As it appears that the November 2014 VA examiner based their opinion on a misreading of a service enlistment examination report, a remand is necessary for an additional opinion as to the etiology of the Veteran's claimed sleep apnea disorder. 

Regarding the Veteran's claim for an increased rating for a right ankle disorder, the most recent VA medical examination to determine the severity of the Veteran's disability was provided in May 2012.  In a May 2014 statement, the Veteran indicated that the May 2012 VA examiner's findings did not reflect the severity of his disability.  Considering the Veteran's statement indicating worsening of the disability and the time elapsed since the most recent examination, an additional examination should be scheduled to determine the current severity of the Veteran's right ankle disability.

Accordingly, the issues of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for bilateral knee and right third finger disorders; service connection for bilateral shoulder, chest, and sleep apnea disorders; and an increased rating for a right ankle disability are REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service treatment records, including any records regarding treatment at the U.S. Air Force Hospital in Wiesbaden, Germany, in 1980; any records regarding treatment at the Battalion Field Station for the First Squadron, Fourth Calvary Regiment and the Irwin Army Hospital at Fort Riley, Kansas, in 1984; and any outstanding service medical examinations.      

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the claimed disorders.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

3.  Provide a medical doctor somnologist or a medical doctor ENT specialist with experience treating sleep apnea with access to the electronic claims file for the purpose of obtaining an opinion regarding the etiology of the claimed sleep apnea disability.  

In reviewing the claims file, the examiner should note specifically the February 2013 letter from the Veteran's ex-wife, indicating that the Veteran would stop breathing while sleeping during service.  The examiner should note that lay persons can present credible evidence as to events they personally witness.  

Having reviewed the evidence, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to service or any incident of service?

The examiner should provide a rationale for the opinion requested.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state, but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4.  Then, schedule the Veteran for an examination with a medical doctor to determine the etiology of the claimed chest disorder.  The examiner must review the electronic claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

In reviewing the claims file, the examiner should note specifically the October 1992 service treatment record in which a service examiner diagnosed costochondritis.  Having reviewed the evidence, the examiner should answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's chest disorder is related to service or any incident of service?

The examiner should provide a rationale for the opinion requested.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state, but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5.  Then, schedule the Veteran for an examination with a medical doctor to determine the severity of the service-connected right ankle disability.  The examiner must review the electronic claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. 

6.  Then, readjudicate the issues of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for bilateral knee and right third finger disorders; service connection for bilateral shoulder, chest, and sleep apnea disorders; and an increased rating for a right ankle disability.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


